DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 24 September 2021 is acknowledged.  Claims 18-20 have been cancelled.  Claims 1 and 14 have been amended.  Claims 21-23 have been added.  Claims 1-17 and 21-23 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 14 and 23, “a first buried semiconductor layer having the first conductivity type that touches the implanted region,” and, “wherein each of the terminals is surrounded by and touches the doped region on three sides,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 14 and 23, “a first buried semiconductor layer having the first conductivity type that touches the implanted region,” and, “wherein each of the terminals is surrounded by and touches the doped region on three sides,” must find support in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites the limitation, “the first buried layer,” in the third clause after the preamble.  This is inconsistent with the feature’s previous recitation as, “the first buried semiconductor layer.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation, “a first buried semiconductor layer having the first conductivity type that touches the implanted region.”  This limitation is not supported by the disclosure as originally filed.  As best understood by Examiner, the disclosed feature that best corresponds to the first buried semiconductor layer (104 in FIG. 1) does not touch the implanted region (110 in FIG. 1).
Claim 23 recites the limitation, “wherein each of the terminals is surrounded by and touches the doped region on three sides.”  This limitation is not supported by the disclosure as originally filed.  The terminals (T1-T4) are neither surrounded by nor touch the doped regions (118 and 119) on three sides because said doped regions make up and comprise said terminals.  As best understood by Examiner, the electrode layer (114) surrounds, but does not touch, the terminals on three sides as shown in FIG. 2.
Claims 15-17 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 17 recite the limitation, “the first, second, third, and fourth terminals.”  There is insufficient antecedent basis for this limitation in the claims.  It is unclear which elements correspond to the first, second, third, and fourth terminals.  For the purposes of applying art, the first, second, third, and fourth terminals will be interpreted as the first, second, third, and fourth doped regions.
Claim 23 recites the limitation, “wherein each of the terminals is surrounded by and touches the doped region on three sides.”  It is unclear how each of the terminals is surrounded by and touches the doped region on three sides when said doped regions make up and comprise said terminals.  As best understood by Examiner, the electrode layer (114) surrounds, but does not touch, the terminals on three sides as shown in FIG. 2.  For the purposes of applying art, the claim will be interpreted as wherein each of the terminals is surrounded by the electrode layer.
Claims 15 and 16 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-15, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Publication 2020/0292631, hereinafter Sun ‘631) in view of Sun et al. (US Patent Application Publication 2017/0288131, hereinafter Sun ‘131) of record.
With respect to claim 1, Sun ‘631 teaches (FIGs. 1A and 1B) a semiconductor device substantially as claimed, comprising:

an epitaxial ([0022, 0042, 0047]) layer (115, 160, and 165) over a semiconductor substrate (105), the epitaxial layer including a semiconductor surface layer (165) having a first conductivity type (“second polarity type dopants”; see [0030]), a first buried layer (115) having a second opposite conductivity type (“first polarity type dopants”; see [0022]) and a second buried layer (160) having the first conductivity type (“second polarity type dopants”; see [0030]) between the semiconductor surface layer and the first buried layer ([0020, 0022, 0030]), and
an implanted region (120) in the semiconductor surface layer (165), the implanted region having the second conductivity type (“the Hall plate 120 may be formed of the same material and dopants as the sensor well 115”; [0027]) and touching the second buried layer (160) ([0022]); and
first (1301), second (1302), third (1303), and fourth (1304) terminals that electrically contact the implanted region (120) at respective first, second, third, and fourth locations spaced apart from one another ([0028]).
Thus, Sun ‘631 is shown to teach all the features of the claim with the exception of:
a dielectric layer that touches the implanted region; and
an electrode layer that touches the dielectric layer and extends between the first, second, third, and fourth terminals.
1, 1402, 1403, 1404, and 150) that touches the dielectric layer and extends between first, second, third, and fourth terminals (124) ([0015, 0020-0021]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 further comprising a dielectric layer that touches the implanted region; and an electrode layer that touches the dielectric layer and extends between the first, second, third, and fourth terminals as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity.

With respect to claim 2, Sun ‘631 teaches wherein the first, second, third, and fourth terminals (1301-1304) include respective first, second, third, and fourth doped regions (1301-1304; in this interpretation, the terminals are the doped regions) in the implanted region (120), the first, second, third, and fourth doped regions having the second conductivity type and a higher carrier concentration than the implanted region ([0027-0028]).
With respect to claims 3 and 17, Sun ‘631 teaches (FIG. 1A) wherein the first, second, third, and fourth terminals (1301-1304) are located at corners of a square ([0028]).

With respect to claims 5-7 and 15, Sun ‘631 and Sun ‘131 teach the device as described in claims 1 and 14 above, but primary reference Sun ‘631 does not explicitly teach the additional limitations wherein the dielectric layer has a non-zero thickness of 1200 Å (120 nm) or less; wherein the thickness of the dielectric layer is 20 Å (2 nm) or more; wherein the thickness of the dielectric layer is in a range from 20 Å (2 nm) to 200 Å (20 nm); and wherein the thickness of the dielectric layer is 20 Å (2 nm) or more and 200 Å (20 nm) or less.
However, Sun ‘131 teaches (FIGs. 2a and 2b) wherein the dielectric layer (107) has a thickness between 5 nm and 500 nm ([0015]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric layer of Sun ‘631 and Sun ‘131 having a non-zero thickness of 1200 Å (120 nm) or less; wherein the thickness of the dielectric layer is 20 Å (2 nm) or more; wherein the thickness of the dielectric layer is in a range from 20 Å (2 nm) to 200 Å (20 nm); and wherein the thickness of the dielectric layer is 20 Å (2 nm) or more and 200 Å (20 nm) or less as taught by Sun ‘131 because the claimed range overlaps the range disclosed by the prior art.

With respect to claim 8, Sun ‘631 and Sun ‘131 teach the device as described in claim 1 above, but primary reference Sun ‘631 does not explicitly teach the additional limitation wherein the dielectric layer is in contact with the implanted region, and wherein the electrode layer is in contact with the dielectric layer.
However, Sun ‘131 teaches (FIGs. 2a and 2b) wherein the dielectric layer (107) is in contact with the implanted region (120), and wherein the electrode layer (1401, 1402, 1403, 1404, and 150) is in contact with the dielectric layer (107) ([0015, 0020-0021, 0027]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric layer of Sun ‘631 and Sun ‘131 in contact with the implanted region, and wherein the electrode layer is in contact with the dielectric layer as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity.

With respect to claim 9, Sun ‘631 and Sun ‘131 teach the device as described in claim 1 above, with primary reference Sun ‘631 teaching the additional limitation further comprising: a first supply circuit connected to provide a non-zero first bias signal between a first pair of the terminals (1301 and 1302) (circuitry necessary for supplying the current between first current terminal 1301 and second current terminal 1302 provides a non-zero first bias voltage across said first and second current terminals) ([0029]).

However, Sun ‘131 teaches (FIGs. 2a and 2b) a second supply circuit connected to provide a non-zero second bias signal to the electrode layer (circuitry required to provide the gate bias voltage) ([0046]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 and Sun ‘131 further comprising a second supply circuit connected to provide a non-zero second bias signal to the electrode layer as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity.

With respect to claim 12, Sun ‘631 teaches wherein the first conductivity type is p-type, and wherein the second conductivity type is n-type ([0022]).
With respect to claim 13, Sun ‘631 teaches wherein the first conductivity type is n-type, and wherein the second conductivity type is p-type ([0022]).

With respect to claim 14, as best understood by Examiner, Sun ‘631 teaches (FIGs. 1A and 1B) a magnetic sensor substantially as claimed, comprising:

a first buried semiconductor layer (115) having the first conductivity type (“first polarity type dopants”; see [0022]) that touches the implanted region (120) (see the 35 U.S.C. 112(a) rejection above concerning this limitation) ([0022]);
a second buried semiconductor layer (160) having an opposite second conductivity type (“second polarity type dopants”; see [0030]) that is located between the first buried layer (115) and the implanted region (120) and touches the implanted region ([0030]);
first (1301), second (1302), third (1303), and fourth (1304) doped regions spaced apart from one another in the implanted region (120) and having a higher majority carrier concentration (“heavily doped”; see [0028]) than the implanted region (“lightly doped”; see [0027]), the implanted region and the doped regions including majority carriers of the same conductivity type (“first polarity type dopants”; see [0028]) ([0028]); and
a first supply circuit connected to provide a non-zero first bias voltage across a first pair of the terminals (1301 and 1302) (circuitry necessary for supplying the current between first current terminal 1301 and second current terminal 1302 provides a non-zero first bias voltage across said first and second current terminals) ([0029]).
Thus, Sun ‘631 is shown to teach all the features of the claim with the exception of:

an electrode layer on the dielectric layer and extending between the first, second, third, and fourth terminals; and
a second supply circuit connected to provide a non-zero second bias voltage to the electrode layer.
However, Sun ‘131 teaches (FIGs. 2a and 2b) a dielectric layer (107) on an implanted region (120), the dielectric layer having a thickness of 1200 Å (120 nm) or less ([0015]); an electrode layer (1401, 1402, 1403, 1404, and 150) on the dielectric layer and extending between first, second, third, and fourth terminals (124) ([0020-0021]); and a second supply circuit connected to provide a non-zero second bias voltage to the electrode layer (circuitry required to provide the gate bias voltage) ([0046]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 further comprising a dielectric layer on the implanted region, the dielectric layer having a thickness of 1200 Å (120 nm) or less; an electrode layer on the dielectric layer and extending between the first, second, third, and fourth terminals; and a second supply circuit connected to provide a non-zero second bias voltage to the electrode 

With respect to claim 21, Sun ‘631 teaches (FIGs. 1A and 1B) a semiconductor device substantially as claimed, comprising:
an epitaxial layer (165) having a top surface and a first conductivity type (“second polarity type dopants”; see [0030]) over a semiconductor substrate (105) ([0020, 0030]);
a buried layer (115) having an opposite second conductivity type (“first polarity type dopants”; see [0022]) between the epitaxial layer (165) and the substrate (105) ([0022]);
a well region (120) having the second conductivity type (“the Hall plate 120 may be formed of the same material and dopants as the sensor well 115”; [0027]) within the epitaxial layer (165) ([0022]);
first (1301), second (1302), third (1303) and fourth (1304) terminals that include doped regions within the well region (120), the doped regions having the second conductivity type (“first polarity type dopants”; see [0028]) and having a greater dopant concentration (“heavily doped”; see [0028]) than the well region (“lightly doped”; see [0027]), the doped regions intersecting the top surface of the epitaxial layer and being spaced apart along the top surface ([0028]).
Thus, Sun ‘631 is shown to teach all the features of the claim with the exception of a polysilicon layer over the well region, and a dielectric layer touching the well region and the polysilicon layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 further comprising a polysilicon layer over the well region, and a dielectric layer touching the well region and the polysilicon layer as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity.

With respect to claim 23, as best understood by Examiner, Sun ‘631 and Sun ‘131 teach the device as described in claim 21 above, but primary reference Sun ‘631 does not explicitly teach the additional limitation wherein each of the terminals is surrounded by and touches the doped region on three sides.
However, Sun ‘131 teaches (FIG. 2a) wherein each of the terminals (1401-1404) is surrounded by the electrode layer (130) on three sides (in a top view, the electrode layer 130 is formed over the terminals 1401-1404 so as to surround said terminals while covering at least three sides) ([0021]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).  See the 35 U.S.C. 112(b) rejection above for how this indefinite limitation is being interpreted.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘631 and Sun ‘131 as applied to claim 2 above, and further in view of Plagens et al. (US Patent 6,492,697, hereinafter Plagens ‘697) of record.
With respect to claim 4, Sun ‘631 and Sun ‘131 teach the device as described in claim 2 above with the exception of the additional limitation wherein the first, second, third, and fourth terminals further include respective first, second, third, and fourth contacts that electrically contact the respective first, second, third, and fourth doped regions.
However, Plagens ‘697 teaches (FIGs. 1 and 2) first, second, third, and fourth contacts (30, 32, 36, and 38) that electrically contact respective first, second, third, and fourth doped regions (66, 68, 72, and 74) to provide signal to said first, second, third, and fourth doped regions (col. 4, ln. 10-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first, second, third, and fourth terminals of Sun ‘631 and Sun ‘131 further including respective first, second, third, and fourth contacts that electrically contact the respective first, second, third, and .

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘631 and Sun ‘131 as applied to claims 1 and 14 above, and further in view of Killian et al. (US Patent Application Publication 2009/0206424, hereinafter Killian ‘424) of record.
With respect to claims 10, 11, and 16, Sun ‘631 and Sun ‘131 teach the device as described in claims 1 and 14 above, but primary reference Sun ‘631 does not explicitly teach the additional limitations wherein the electrode layer includes doped polysilicon with majority carriers of the second conductivity type; wherein the electrode layer includes doped polysilicon with majority carriers of the first conductivity type; and wherein the electrode layer includes doped polysilicon with majority carriers of a different conductivity type as the implanted region and the doped regions.
However, Sun ‘131 teaches (FIGs. 2a and 2b) wherein the electrode layer (1401, 1402, 1403, 1404, and 150) includes doped crystalline silicon (electrode 1401, 1402, 1403, 1404, and 150 is formed from crystalline substrate 109; [0015]) with majority carriers of the first conductivity type (“The sensor well dopants may be either first or second polarity type dopants. For example, the sensor well dopants may be the same polarity type or of opposite polarity type as the Hall plate dopants.”) ([0027]); wherein the electrode layer (1401, 1402, 1403, 1404, and 150) includes doped crystalline silicon (electrode 1401, 1402, 1403, 1404, and 150 is formed from crystalline substrate 109; [0015]) with majority carriers of the second conductivity type (“The sensor well dopants 1, 1402, 1403, 1404, and 150) includes doped crystalline silicon (electrode 1401, 1402, 1403, 1404, and 150 is formed from crystalline substrate 109; [0015]) with majority carriers of a different conductivity type as the implanted region (120) and the doped regions (124) (“The sensor well dopants may be either first or second polarity type dopants. For example, the sensor well dopants may be the same polarity type or of opposite polarity type as the Hall plate dopants.”) ([0027]) to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and the gate to produce a desired sensitivity ([0049]).
Further, Killian ‘424 teaches an electrode (“an electrically conductive material [ ] formed on top of the insulating layer 190”) formed of polysilicon as a suitable material for use in a Hall-effect device ([0027, 0030]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode layer of Sun ‘631 and Sun ‘131 including doped polysilicon with majority carriers of the second conductivity type; including doped polysilicon with majority carriers of the first conductivity type; and including doped polysilicon with majority carriers of a different conductivity type as the implanted region and the doped regions as taught by Sun ‘131 to vary a thickness of a Hall plate by adjusting the bias voltages on the sensor wells and .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘631 and Sun ‘131 as applied to claim 21 above, and further in view of Ausserlechner (US Patent Application Publication 2018/0031644, hereinafter Ausserlechner ‘644).
With respect to claim 22, Sun ‘631 and Sun ‘131 teach the device as described in claim 21 above with the exception of the additional limitation further comprising an isolation region that surrounds the well region and includes a conductive connection to the epitaxial layer.
However, Ausserlechner ‘644 teaches (FIG. 2) a Hall sensor further comprising an isolation region (262) that surrounds a well region (110) and includes a conductive connection to an underlying isolation layer (260) to provide interconnection between a contact and said epitaxial layer ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sun ‘631 and Sun ‘131 further comprising an isolation region that surrounds the well region and includes a conductive connection to the epitaxial layer as taught by Ausserlechner ‘644 to provide interconnection between a contact and the epitaxial layer.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826